UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 18-6335


JAMAR A. CANNON,

                    Plaintiff - Appellant,

             v.

EDWARD HULL; PHYLLIS BACK, Major; DARRYL TURNER, Captain of
Security; CAPTAIN   HICKEY; D. LUBEKE; OFFICER STEPHAN;
SERGEANT S. BERRY; MICHELLE LEWIS, Director of Inmate Services,

                    Defendants - Appellees.



Appeal from the United States District Court for the Eastern District of Virginia, at
Alexandria. Leonie M. Brinkema, District Judge. (1:16-cv-00359-LMB-TCB)


Submitted: August 28, 2018                                        Decided: August 31, 2018


Before WILKINSON, WYNN, and HARRIS, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Jamar A. Cannon, Appellant Pro Se. Jeff W. Rosen, PENDER & COWARD, PC,
Virginia Beach, Virginia, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Jamar A. Cannon appeals the district court’s order denying relief on his 42 U.S.C.

§ 1983 (2012) complaint. We have reviewed the record and find no reversible error.

Accordingly, we affirm for the reasons stated by the district court. Cannon v. Hull, No.

1:16-cv-00359-LMB-TCB (E.D. Va. Feb. 12, 2018). We dispense with oral argument

because the facts and legal contentions are adequately presented in the materials before

this court and argument would not aid the decisional process.

                                                                           AFFIRMED




                                            2